Marion App. No. 9-14-08. This cause is pending before the court as an appeal from the Court of Appeals for Marion County. The records of this court indicate that appellant has not filed a merit brief, due July 17, 2014, in compliance with the Rules of Practice of the Supreme Court of Ohio and *1489therefore has failed to prosecute this cause with the requisite diligence.
Upon consideration thereof, it is ordered by the court that this cause is dismissed.
It is further ordered that a mandate be sent to and filed with the clerk of the Court of Appeals for Marion County.